Citation Nr: 0631379	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-11 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating higher than 10 percent 
for tension vascular headaches.

5.  Entitlement to an effective date earlier than January 27, 
2005, for the grant of a 30 percent rating for a stomach 
disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1969 to February 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2003 and April 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York.  In 
the May 2003 decision, the RO denied the veteran's claims for 
service connection for a respiratory condition, hearing loss, 
and tinnitus.  In that same decision, the RO also granted 
service connection for headaches and assigned an initial 10 
percent rating.  He appealed requesting a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In the April 2005 rating decision, the RO granted the 
veteran's claim for service connection for a psychiatric 
disorder and assigned an initial 30 percent rating effective 
from January 27, 2005 (the date his claim was received).  The 
RO also granted his claim for an increased rating for a 
stomach condition, assigning a higher 30 percent rating 
effective January 27, 2005 (the date his claim was received).  
In a May 2005 notice of disagreement (NOD), he indicated he 
disagreed with the effective dates awarded and requested an 
effective date from April 1973 (when he first submitted his 
claims for service connection).  In a September 2005 letter 
that was attached to his substantive appeal (VA Form 9), he 
clarified that he was only appealing and seeking retroactive 
compensation for the stomach condition, not the psychiatric 
condition.  So that claim is not before the Board.  See 38 
C.F.R. § 20.200 (2006) (An appeal consists of a timely filed 
NOD in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (VA Form 9 
or equivalent statement)).  

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for a higher initial rating 
for headaches and an earlier effective date for the grant of 
a 30 percent rating for the stomach condition, these claims 
are being REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part concerning these claims.  The Board, 
however, will adjudicate his remaining claims for service 
connection for a respiratory condition, bilateral hearing 
loss, and tinnitus.  


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran does 
not currently have a chronic respiratory condition.

2.  The veteran's left ear hearing loss is not severe enough 
to be considered a disability by VA standards.

3.  The veteran's right ear hearing loss and tinnitus did not 
originate in service and are not otherwise causally related 
to his military service, including to acoustic trauma.


CONCLUSIONS OF LAW

1.  The veteran does not currently have a chronic respiratory 
condition that is a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.102, 3.303 
(2006).



2.  The veteran does not have sufficient hearing loss in his 
left ear to establish his entitlement to VA compensation 
benefits.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.385.

3.  The veteran's right ear hearing loss and tinnitus were 
not incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with VCAA notice letters in 
October 2002, November 2003, and February 2004.  The October 
2002 letter concerning his claim for service connection for a 
respiratory condition mistakenly informed him that he needed 
to submit new and material evidence to reopen this claim.  
Although his claims for service connection for the stomach 
condition and headaches were previously denied (in an April 
1973 decision) - his claim for a respiratory condition is, in 
fact, a new claim.  The November 2003 letter corrected this 
error by providing him notice of the evidence needed to 
substantiate claims for service connection for a respiratory 
condition and hearing loss.  The February 2004 letter 
informed him generally of the evidence needed to substantiate 
a claim for service connection.  In sum, the November 2003 
and February 2004 letters apprised him of the type of 
evidence needed to support his claims for service connection 
that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letters satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notices to the veteran did not cite 
the laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  This notice 
was provided to him in an April 2006 letter.  But regardless 
of the adequacy and timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate downstream disability ratings or effective 
dates to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the veteran was provided with content-complying VCAA 
notice letters in November 2003 and February 2004 - after the 
RO's initial adjudication of his claims in May 2003.  
So obviously this did not comply with the requirement that 
VCAA notice precede the initial RO adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not necessarily have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Pickett v. Nicholson, 
2006 WL 2589417 at *5-6 (Sept. 11, 2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).   

Here, the November 2003 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the January 
2004 SOC, wherein the RO readjudicated his claims based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question.  
In response to the November 2003 and February 2004 VCAA 
notices, he indicated he had no additional evidence to submit 
(see his December 2003 and February 2004 statements (on VA 
Form 
21-4138).  Since then he has not indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Pickett, 2006 WL 2589417 
at *5-6.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Heath Insurance Plan (HIP) of Greater New York.  
In addition, VA examinations were scheduled in January 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); 
see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Service Connection for a Respiratory Condition

The veteran's SMRs indicate he was treated for an upper 
respiratory tract infection in November and December 1969, 
May 1970, and August 1972.  The report of a March 1970 
periodic physical examination indicates he reported 
"difficult nasal passages" at night and occasional pain in 
his chest wall during deep inhalation.  It was noted that 
treatment was not sought for these conditions and that there 
were no complications or sequelae as a result.  On objective 
physical examination, his lungs were normal.   Aside from 
this, he was treated for a bad cold in May 1970 and 
bronchitis in October 1972.  

The private medical records from HIP indicate the veteran was 
treated for bronchitis in October 1998, and nasal congestion 
associated with the flu in February 2000.

The report of the January 2003 VA examination indicates the 
veteran reported his wife complained that he snored at night, 
but he had no other respiratory complaints.  On objective 
physical examination, his lungs were clear and there was no 
wheezing.  The pulmonary function tests (PFTs) were normal.  
The only diagnosis made by the examiner was obesity with a 
body mass index (BMI) of 30.9.  

Although the veteran was treated for several respiratory 
infections during his military service, these conditions were 
acute and transitory - not chronic.  In other words, he got 
better.  The record does not show a continuity of 
symptomatology since his discharge from the military.  And 
when the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 10 
Vet. App 488. 495 (1997).  

Even more importantly, according to the most recent February 
2000 VA examination, the veteran does not have a current 
respiratory condition.  Without competent medical evidence 
confirming he currently has a chronic respiratory condition 
and linking it to his military service, he has no valid 
claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



For these reasons and bases, the claim for service connection 
for a respiratory condition must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The veteran's SMRs indicate the results of audiological 
testing were within normal limits throughout his military 
service.  There were no reports or complaints of tinnitus 
during service.

The report of a January 2003 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


500
1000
2000
3000
4000
Left
15
5
15
20
25
Right
15
10
15
25
25

Speech audiometry revealed speech recognition ability was 96 
percent in the left ear and 92 percent in the right ear.  The 
examiner noted that hearing was within normal limits through 
4000 Hertz (Hz), but there was moderate loss of hearing at 
6000 - 8000 Hz.  

The veteran's puretone thresholds, in and of themselves, do 
not indicate he has hearing impairment for the purposes of 
establishing disability compensation under 38 C.F.R. § 3.385.  
But since the speech recognition score for his right ear is 
below 94 percent, the criteria are met under § 3.385 for a 
right ear hearing impairment.  The speech recognition score 
for his left ear, however, does not meet this criterion.  So 
service connection must be denied for left ear hearing loss 
because he does not satisfy the threshold minimum level of 
hearing impairment required by § 3.385, that is, to be 
considered an actual disability according to this governing 
regulation.



With regard to the veteran's right ear hearing loss, the 
January 2003 VA examiner opined it is unlikely the hearing 
loss is a result of service-related noise exposure.  And 
since there is no other relevant medical evidence suggesting 
otherwise, service connection must also be denied for the 
right ear hearing loss.  

Turning to the veteran's claim for service connection for 
tinnitus, the report of the January 2003 VA examination 
indicates he mentioned a 20-year history of intermittent 
tinnitus in his right ear.  But the VA examiner determined 
the tinnitus is not likely related to the veteran's military 
service because he reported it began 20 years before the VA 
examination - i.e., some 10 years after his discharge from 
the military in February 1973.  So service connection is not 
warranted for tinnitus, either, in the absence of any 
supporting medical evidence suggesting otherwise.

For these reasons and bases, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for a respiratory 
condition, bilateral hearing loss, and tinnitus, are denied.


REMAND

The veteran's claims for an earlier effective date for the 
grant of a 30 percent rating for his stomach condition and 
for a higher initial rating for his headaches are being 
remanded so that content-complying VCAA notice can be 
provided.



As mentioned, the Court recently held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the downstream degree of disability and 
the effective date of an award.  Dingess, 19 Vet. App. at 
484-6.  

The VCAA letters sent to the veteran in October 2002 and 
November 2003 provided him with notice of the evidence needed 
to reopen his previously denied claim for service connection 
for the stomach condition, which was granted in January 2004.  
As mentioned, he filed a claim for an increased rating, which 
was granted in April 2005 with an effective date of January 
27, 2005.  In the May 2005, he filed a NOD with regard to the 
effective date.  In an April 2006 letter, the RO provided him 
with notice as to how an effective date for increased payment 
is generally determined (see Dingess, supra), but did not 
provide specific information as to what evidence was needed 
to substantiate the claim, the evidence it was expected he 
would provide, and the evidence VA would attempt to obtain on 
his behalf.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(the VCAA requires that VA advise the veteran that evidence 
of an earlier-filed claim is necessary to show entitlement to 
an earlier effective date).  Furthermore, the claim was not 
readjudicated after this April 2006 letter was provided.  The 
Court has held that content-complying notice must be provided 
before the initial unfavorable adjudication.  If this is 
impossible, VA must take measures to correct this defect 
by issuing content-complying VCAA notice and readjudicating 
the claim.  See Pickett v. Nicholson, 2006 WL 2589417 at *5-
6.  So a remand is necessary to correct these procedural due 
process deficiencies.  

In the October 2002 VCAA letter, the RO also notified the 
veteran of the evidence needed to reopen his previously 
denied claim for service connection for headaches, which was 
later granted in May 2003.  An initial 10 percent rating was 
assigned, but, as mentioned, in a November 2003 NOD he 
appealed and requested a higher initial rating.  See 
Fenderson, 12 Vet. App. at 125-26.  The RO sent him another 
VCAA letter in February 2005, but this letter did not notify 
him of the evidence needed to substantiate a claim for a 
higher initial rating.  And while the April 2006 letter 
notified him generally of how VA assigns disability ratings, 
it did not notify him of the specific evidence that was not 
of record that was needed to substantiate the claim, the 
evidence he was responsible for obtaining, and the evidence 
VA would obtain on his behalf.  Likewise, the claim was not 
readjudicated after the April 2006 notice.  For these 
reasons, this claim must also be remanded so corrected VCAA 
notice can be provided.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Send the veteran content-complying 
VCAA notice for his claims for an earlier 
effective date for the grant of a 
30 percent rating for the stomach 
condition and for a higher initial rating 
for headaches.  The notice must:  
(1) inform him about the information and 
evidence not of record that is necessary 
to substantiate these claims; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence he 
is expected to provide; and (4) request or 
tell him to provide any evidence in the 
his possession that pertains to these 
claims.  See Pelegrini II, 18 Vet. App. at 
120-21.

2.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


